DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…wherein a segment between a center of the protective layer surface and a center of the comfort layer surface is perpendicular to the first plane and the second plane.” Segment of what? The claim does not specify the component to which the “a segment” between the protective layer and the comfort layer belongs. The figures also do not distinctly show any “segment” between the protective layer surface and the comfort layer surface.
Based on paragraph [0049], a segment is defined by connecting a center point of the protective layer surface and a center point of the comfort layer surface. Applicant’s claim fails to mention anything about connecting the protective layer surface and the comfort layer surface. Is the segment supposed to be a point of attachment or a point of hinge between usage and storage configurations? Considering the specification teaches the presence of multiple layers between the protective layer surface and the comfort layer surface, it is assumed Applicant did not intended for the protective layer and the comfort layer to be in direct contact. The Examiner has interpreted the segment as a point of alignment for the layers where the mat is folded for storage. Clarification of what “a segment” is supposed to be and its function is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 6, 15, 17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 2004/0088789 A1).
With regard to claim 1, Mitchell teaches a multipurpose mat having folded (“storage”) and open (“useable”) configurations (paragraph [0011]). The base includes a plurality of layers, and at least one of the layers is water impermeable (Applicant’s “protective layer” of a “first material”) and a non-slip surface (Applicant’s “protective layer surface”) (paragraphs [0014] & [0033]). A removeable layer may be removably connected to the top surface of the base, and composed of a cloth towel, wool cloth, sheep-skin chamois, leather, plastic, rubber sheet, or the like (Applicant’s “comfort layer atop the protective layer”) (paragraphs [0016] & [P0031]). 
Materials such as cloth towels, wool cloth, chamois, and leather (“second material”) are known in the art to be composed of a plurality of fabric fibers distinct from the material of the water-impermeable material layer.

    PNG
    media_image1.png
    229
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    127
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    427
    media_image3.png
    Greyscale

	In a usage configuration, the mat is configured to lie flat upon a planar ground surface with the protective layer surface flush against the planar ground surface and with the comfort layer surface exposed to facilitate standing upon by at least one unprotected foot of a user of the multi-layer mat, wherein the protective layer is configured to protect the at least one unprotected foot from elements of the planar ground surface while in the usage configuration via the first material (Fig. 8 shown above); and
	Wherein the multi-layer mat is configured for manual transition between the usage configuration and a storage configuration via the user, and wherein the storage configuration is different from the usage configuration (Figs. 1 & 4 shown above).

	With regard to claim 2, Mitchell teaches in the usage configuration of the multi-layer mat, the protective layer surface is included in a first plane upon the planar ground surface and the comfort layer is included in a second plane parallel to the first plane (Fig. 8 above). As shown in Fig. 1, a segment between a center of the protective layer surface and a center of the comfort layer surface creates a hinge in a perpendicular to the first plane and the second plane.
	With regard to claim 3, as discussed above for claim 1, the protective layer taught by Mitchell is composed of a first material of a water impermeable (“resistant”) material is waterproof (paragraph [0033]).
With regard to claims 5 – 6, Mitchell teaches the interior of the base or bottom portion of the shell includes several layers (Applicant’s “at least one internal layers”), such as a cushion layer of a foam-like material (Applicant’s “foam element”) (P0033) between the water-impermeable layer (“protective layer”) and the removable layer (“comfort layer”).
With regard to claim 15, Mitchell teaches the mat includes fasteners (“at least one fastening component”) for securing the mat in the closed position (“storage configuration”) (paragraphs [0015] & [0031], Fig. 8).
With regard to claim 17, as shown in Fig. 5, Mitchell teaches the mat is stored in a rolled configuration wherein the protective layer surface is exposed as an outer surface of the rolled configuration.

    PNG
    media_image4.png
    242
    453
    media_image4.png
    Greyscale

With regard to claim 19, Mitchell teaches the mat comprises at least one pocket (“storage compartment”) may be removably connected to at least one of the sidewalls for securing personal items (P0017 & P0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 1, and further in view of Sherrill et al. (U.S. Patent No. 3,721,274 A).
With regard to claim 4, as described above, Mitchell teaches the removable layer taught by Mitchell may be composed of a cloth towel, wool cloth, sheep-skin chamois, leather, plastic, rubber sheet, or the like (Applicant’s “comfort layer atop the protective layer”) (paragraphs [0016] & [P0031]). A towel is configured to remove moisture while in the usage configuration.
Mitchell does not explicitly teach the plurality of fabric fibers are implemented via a plurality of fabric piles.
Sherrill et al. teach a soft terry towel formed as a plurality of fabric pile yarns. The piles are formed of rayon, which provides a soft surface, velvet-like surface that is absorbent to moisture and highly receptive to printing intricate designs of colorant (Col. 3, Line 5 – 15).
Therefore, based on the teachings of Sherrill et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a towel formed of a plurality of rayon fabric pile yarns as the removable layer taught by Mitchell because it has a soft surface, is absorbent to moisture, and highly receptive to colorant for intricate printing designs.

Claim(s) 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 5, and further in view of Cao et al. (CN 106724677 A) (2017).
With regard to claim 7, Mitchell does not teach the at least one internal layer includes a heating element.
Cao et al. teach a heating floor carpet comprising a heat layer (7) (“at least one internal layer includes a heating element”) between a waterproof moisture-proof layer (4) (“a protective layer”) and a tufting layer (1) (“ a comfort layer”), in addition to a foam layer (8) (“at least one internal layer”) (pg. 2 & Fig. 1). The heat layer is configured to warm feet during cold winters (pg. 2).

    PNG
    media_image5.png
    308
    439
    media_image5.png
    Greyscale


Therefore, based on the teachings of Cao et al., it would have been obvious to one of ordinary skill in the art to incorporating a heat layer (Applicant’s “heating element”) into the multilayer mat taught by Mitchell for warming a user’s feet during usage.
With regard to claim 8, Cao et al. the heat layer (“internal layer configured to be powered”) is configured to be powered via a heating wire, cord 11, and plug 12 (“wired alternating current (AC) power connection”) for connection to an AC power outlet (Fig. 1 & pgs. 2 – 3).

    PNG
    media_image5.png
    308
    439
    media_image5.png
    Greyscale


Claim(s) 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Cao et al., as applied to claim 7, and further in view of Houde et al. (US 2014/0368036 A1).
With regard to claims 9 – 10, Cao et al. teach a heating floor carpet capable of remote control (13) via wireless signal transmitter (131) and signal receiver (101) (“heating control element system”). The inner cavity of the controller is fixedly installed with a wireless receiver, fixedly equipped with a first temperature adjusting key (102). The wireless transmitter (131) is equipped with a second temperature adjusting key (132).
Cao et al. do not teach the type of sensor used for temperature measurements of the heating layer (element) or how the current is dynamically adjusted via a potentiometer, a rheostat, or a voltage regulator of the heating element driver circuit.
Houde et al. teach control devices, such as two-wire line voltage electronic thermostats (i.e. voltage regulated temperature sensor), are commonly used to control the operation of electric heating systems, such as radiant floors (paragraph [0002]). Where the load is a heating element, the control device may be a two-wire line voltage thermostat adjust to a given temperature setpoint (paragraph [0021]). 
Therefore, based on the teachings of Houde et al., it would have been obvious to one of ordinary skill in the art to adjust the temperature of the heating layer taught by Cao et al. via a two-wire line voltage electronic thermostat (i.e. a voltage regulated temperature sensor), as these are commonly used in the art of electric heating systems, such as floors.

Claim(s) 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Cao et al., as applied to claim 9, and further in view of Wang et al. (CN 108646805 A) (2018).
With regard to claim 11, Cao et al. teach a heating floor carpet capable of remote control (13) via wireless signal transmitter (131) (Applicant’s “user input device”) and receiver (101) (“heating element control system”) wired to the heating layer (5). The inner cavity of the controller is fixedly installed with a wireless receiver (101) (“communication interface configured to receive user selection data”), fixedly equipped with a first temperature adjusting key (102). 
Cao et al. do not make it clear whether or not a plurality of heat level options can be selected by the user via interaction with the user input device.
With regard to claim 12, Cao et al. do not teach the remote control (“user input device”) is a cellular device that executes application data causing the cellular device to display a graphic user interface to the user via a display device of the cellular device.
Wang et al. teach a floor mat comprising a heating a heating pad, wherein an electronic device, such as a mobile phone (i.e. a cellular device comprising a graphic user interface), is used to adjust the temperature of said heating pad for a plurality of heat level options to meet the temperature requirements of different people (pgs. 2 & 4). The electronic device may be a Bluetooth® module, and thus allow for voice receiving control, for convenience and simplification of the operational control (pg. 4).
Therefore, based on the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a cellular device with a graphic user interface, such as a mobile phone, inside the floor mat taught by Mitchell and Cao et al. because cellular devices with graphic interface allows for a plurality of heat levels to be chosen based on the preferences of the user. Additionally, the use of cellular devices and Bluetooth® modules enables voice receiving control by the user for convenience and simplification of operational control.

Claim(s) 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 1 above, and further in view of Alane (US 6,640,359 B1).
With regard to claim 13, Mitchell fails to teach the mat comprising at least one strap configured to enable carrying of the multi-layer mat by the user while in the storage configuration.
With regard to claim 14, Mitchell fails to teach the at least one strap is further configured to secure the multi-mat to at least one of: a boot, car tire, or a tailgate hitch while in the usage configuration.
Alane teach a yoga mat containing straps for rolling up and tied closed for carrying like a purse, briefcase or bag. The straps are an extension of the belt, rather than being added (Figs. 2 – 4 & Col. 2, Lines 24 – 29).

    PNG
    media_image6.png
    354
    368
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    430
    612
    media_image7.png
    Greyscale

	Therefore, based on the teachings of Alane, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate straps for rolling and carrying the mat taught by Mitchell in the storage configuration. Additionally, the straps taught by Alane would inherently have the capability of securing to a boot, tailgate hitch, or automobile tire in the usage configuration.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the straps taught by Alane would be capable of performing the intended use of securing to a boot, hitch, or tire during use.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 15 above, and further in view of Warp (U.S. Patent No. 3,452,497 A) and McCrossin et al. (U.S. Patent No. 6,280,817 B1).
With regard to claim 16, Mitchell does not teach the at least one fastening component includes a supplemental weight and is further configured to secure the multi-layer mat against the planar ground surface via gravitational forces induced on at the at least one fastening component.
Warp teaches a mat comprising a reinforcement element (“supplemental weight”) in each of the opposite edge portions thereof. The reinforcement members may be formed of any suitable relatively heavy material, such as metal. Preferably, the weight of the reinforcing element is sufficient to cause the plastic mat ends to lie flat on the subjacent floor surface (Col. 3, Lines 43 – 57).
Therefore, based on the teachings of Warp, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a supplemental weight of heavy material, such as metal, at opposite edges of a mat to cause the ends of a mat to lie flat on the floor surface (“planar ground surface via gravitational forces”).
Warp does not teach the reinforcement element is a fastening component.
McCrossin et al. teach portable protective floor covering mat comprising integrated fasteners (128) include magnets mounted or molded to the mat so that they are in close proximity to each other when the mat (100) is in a folded position. The magnetic fasteners improve portability and storage of the mat by maintaining its compact, folded position (Col. 5, Lines 17 – 29).

    PNG
    media_image8.png
    389
    661
    media_image8.png
    Greyscale

	Therefore, based on the teachings of McCrossin et al., it would have been obvious to one of ordinary skill in the art to use magnetic fasteners as the heavy metal weight taught by Warp for improving portability and storage of the mat by maintaining its compact, folded position.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 1 above, and further in view of Puthillath et al. (US 2018/0290428 A1).
With regard to claim 18, as described above in claims 1 & 15, the removable layer taught by Mitchell is a comfort layer attached via at least one fastening component (paragraph [0038]). Mitchell does not teach a reverse-side surface of the comfort layer is a protective material distinct from the second material of the comfort layer surface, and said reverse-side surface is exposed in the storage configuration.
Puthillath et al. teach a washable floor mat comprising a textile component (“comfort layer”) (200) and a base component (250) that may be releasably attachable to one another via at least one surface attachment means, such as magnetic attraction, mechanical attachment (e.g. Velcro®, grommets, mushroom-shaped protrusions). The Velcro® patch may be applied to the textile and base components (paragraphs [0026] –[0031]). An optional secondary backing layer 230 (“a protective material that is distinct from the second material” on “a reverse-side surface of the comfort layer”) may be included. The secondary backing material is comprised of vulcanized rubber may (paragraphs [0051], [0062], [0105] – [0106]). See Figs. 2C & 2E below. The presence of the rubber strip (secondary backing material) helped to eliminate ripples when the mat is laid on the base component (paragraph [0117]).

    PNG
    media_image9.png
    372
    689
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    436
    654
    media_image10.png
    Greyscale

	The textile component 200 is capable of being flipped such that the secondary backing layer 230 composed of vulcanized rubber (“reverse-side surface of the comfort layer is a protective material”) would be exposed.
Therefore, based on the teachings of Puthillath et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a secondary backing material (“protective material different from the second material”) on the reverse-side surface of the textile component (“comfort layer”) to help eliminate ripples when the textile component (“comfort layer”) is laid on top of and fastened to the base component (“protective layer of a first material”) of the mat.
The cited references do not explicitly teach the textile component (“comfort layer”) would be configured with the secondary backing layer (“protective material”) of the reverse-side surface exposed for storage configuration. 
However, the configuration of the reverse-side surface of the comfort layer exposed when in the storage configuration is a matter of choice by the user of the mat. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In the current case, the textile component of the mat taught by Puthillath et al. is capable of being flipped such that the reverse-side surface is exposed. Therefore, the releasably attachable textile component comprising a reverse-surface composed of a protective material, such as rubber, taught by Puthillath et al. meets the claim.

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied to claim 1, and further in view of Pyeong Gon (KR 20130068810).
With regard to claim 20, Mitchell fails to teach the at least one heating element compartment configured to secure at least one removable heating element while in the usage configuration to warm the at least one unprotected foot of the user, wherein the manual transition between the usage configuration and the storage configuration includes removal of the at least one removable heating element from the at least one heating element compartment.
Pyeong Gon teaches an electric heating carbon comprising a detachable heating element to separate the heating element from an outer cover as necessary for repairs or replacement of the heating element (pg. 1, last paragraph).
Therefore, based on the teachings of Pyeong Gon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the mat such that the heating layer is detachable for repairs and exchange of the heating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781